JONES, Justice.
Because the evidence is without dispute that the United Methodist Church was not in possession, either actual or constructive, of the property in question at any time pertinent to the Church’s claim of title, we hold that the trial court’s rejection of the Church’s prayer for “quiet title” relief is due to be affirmed. See Mt. Gilead Church Cemetery v. Woodham, 453 So.2d 362 (Ala.1984); Denson v. Gibson, 392 So.2d 523 (Ala.1980); Adams v. Bethany Church, 380 So.2d 788 (Ala.1980); Palmer v. Rucker, 289 Ala. 496, 268 So.2d 773 (1972); Dennison v. Claiborne, 289 Ala. 69, 265 So.2d 853 (1972); and Fitts v. Alexander, 277 Ala. 372, 170 So.2d 808 (1965).
AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.